The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
Claims 1-2, 4-12 and 14-18 are allowed. Reasons for Allowance:
Regarding claims 1 and 4:
The closest art of record singly or in combination fails to teach or suggest the limitations “a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generate a second gate control signal and a second data control signal to maintain an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supply the first and second gate signals to the gate driver and supply the first and second data control signals to the data driver during each of the refresh period and the image holding period (see Applicant’s disclosure [0034-0037], Fig. 1 ” with all other limitations as recited in claims 1 and 4 .

Regarding claim 5:
The closest art of record singly or in combination fails to teach or suggest the limitations “a timing controller configured to align image data in accordance with a driving frequency of the display panel, to supply the aligned image data to a data driver, and to control an output timing of a gate driving signal of a gate driver, wherein the data driver consecutively supplies an image data voltage based on the image data to each of 

Regarding claim 11:
The closest art of record singly or in combination fails to teach or suggest the limitations “controlling a driving timing of a data driver includes generating a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generating a second gate control signal and a second data control signal to hold an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supplying the first and second gate signals to the gate driver and supplying the first and second data control signals to the data driver during each of the refresh period and the image holding period ([0034-0037], Fig. 1)” with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.